J-S05010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JAMAL WASHINGTON                       :
                                        :
                   Appellant            :   No. 876 EDA 2020

     Appeal from the Judgment of Sentence Entered February 12, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0004885-2017


BEFORE: BOWES, J., LAZARUS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                              FILED MAY 25, 2021

     Jamal Washington appeals from the judgment of sentence of six to

twelve years of incarceration imposed after his non-jury conviction of

burglary. We affirm.

     The trial court offered the following summary of the underlying facts of

the case:

           On the evening of January 3, 2017, Marcella Vance watched
     movies with her cousin, Jessica Kidd, and her paramour, the
     decedent Darryl “Kwan” Curtis, in the back room of her apartment
     located at 8039 Erdrick Street in Northeast Philadelphia. Vance
     shared the apartment with her roommate Nashieta [Noland], who
     was present in the front room with her paramour, [Appellant]. At
     approximately 8:30 p.m., Vance left the apartment to drive Kidd
     home. Shortly thereafter, both Noland and [Appellant] left the
     apartment, leaving the decedent alone inside.

           Between 7:52 p.m. and 8:24 p.m., [Appellant] received
     multiple phone calls from [an] individual named Robert Thorogood
     and co-defendant Andrew Holder. At 8:24 p.m., [Appellant] called
     Holder. Holder, who was wearing a global position-tracking
J-S05010-21


     electronic monitor while under the supervision of state parole,
     travelled to the area of 8039 Erdrick Street. There, he and an
     unidentified individual met [Appellant], and all three walked
     together in the apartment, which Holder entered at 9:35 p.m.,
     armed with a pistol. Inside, Holder searched a safe inside Noland’s
     room and encountered the decedent inside Vance’s bedroom.
     There, he shot and killed the decedent.

           Detective Thorsten Lucke, an expert in both video
     surveillance recovery and cell phone data extraction, recovered
     video surveillance recordings from private residences at 8052 and
     8045 Erdrick Streets, along with video recorded from a church
     located at the corner of W[e]lsh and Erdrick Streets. Surveillance
     footage recovered from the corner of Erdrick and W[e]lsh Streets
     depicted two vehicles make a left-hand turn from W[e]lsh Street
     onto Erdrick, in the directions of the apartment. The camera
     located at 8052 Erdrick Street captured video of [Appellant],
     Holder, and another individual walking down Erdrick Street at
     9:32 p.m. towards the decedent’s location, before disappearing
     from view. At 9:34 p.m., the cameras at 8052 Erdrick Street
     recorded [Appellant] speaking on a cellular device while walking
     back towards Welsh Street, away from the crime scene. At 9:38
     p.m., both cameras captured Holder, armed with a pistol, running
     away from the murder scene with the unidentified individual.
     Holder’s positive identity was captured as he ran past the camera
     located at 8052 Erdrick Street at 9:39 p.m.

           Vance, who had dropped Kidd off at her home before
     purchasing dinner and cigarettes at other locations, called the
     decedent at 9:48 p.m. but received no response. Upon entering
     the apartment less than fifteen minutes later, Vance discovered
     the decedent’s body lying in a pool of blood in the back bedroom.
     After attempting to give CPR, both Vance and her upstairs
     neighbors called 911. Philadelphia Police Sergeant Conway and
     Officer Theodore Brown answered a radio call for an unresponsive
     male. The decedent was pronounced dead at the scene at 10:19
     p.m.

            Forensic pathologist Dr. Lindsay Simon performed the
     decedent’s autopsy and determined that the cause of death was a
     single gunshot wound to the head, and the manner of death was
     homicide. The projectile entered the decedent’s head above the
     right eyebrow, traveled through his skull and brain, before exiting
     behind the left ear, causing immediate incapacitation and death.

                                    -2-
J-S05010-21


     There was no soot or stippling discovered on the body to
     determine the distance of the shooter.

           ....

            Detective Lucke completed a call detail record report on the
     cellular device attributed to [Appellant] on June 7, 2017, which
     revealed a series of phone calls between his device and those
     attributed to Holder and Thorogood. At 7:53 p.m., Thorogood
     placed a call to [Appellant], lasting fifteen seconds. At 7:54 and
     7:57 p.m., Holder left voicemails with [Appellant], who responded
     with an outgoing call to Holder at 8:24. [Appellant] and Holder
     next communicated at 9:21 p.m., before the instant shooting.
     [Appellant] next placed several calls to Holder between 9:40 p.m.
     and 9:41 p.m., and again between 10:01 p.m. and 10:09 p.m.
     that evening. In total, [Appellant]’s device recorded twenty-six
     communications between devices associated with [Appellant] and
     Holder, all of which occurring within the time frame immediately
     before and after the murder.

           Detective Lucke’s analysis further revealed that, in the
     aftermath of the instant shooting, [Appellant] deleted from his cell
     phone all records of his communications with [Holder] and
     Thorogood that evening. Cell phone data extraction permitted
     Detective Lucke to recover some, but not all, of their
     communications.

            Detective James Dunlap, an expert in cellular tower
     analysis, reviewed data from towers located at 8046 Erdrick Street
     and .6 miles away from the crime scene on Interstate-95, and
     identified numerous connection between [Appellant]’s device and
     those towers between 8:04 p.m. and 9:54 p.m. on the night of
     the murder. Additional connections depicted [Appellant]’s device
     making two connections at a tower located at Rhawn Street and
     Roosevelt Boulevard, 1.5 miles away from the crime scene. Nine
     connections between 10:06 p.m. and 10:10 p.m. show the device
     travelling along Roosevelt Boulevard before making a connection
     with the tower at 1831 West Allegheny Avenue, which is
     associated with [Appellant]’s home address at 1931 West Willard
     Street.

           Analysis of the device associated with Holder (215-880-
     7871) showed that it connected to the tower associated with the
     crime scene numerous times between 9:25 p.m. and 10:08 p.m.

                                    -3-
J-S05010-21


      Analysis of the device associated with Thorogood revealed that
      the device was not in the area of the crime scene . . . at the time
      of the shooting.

Trial Court Opinion, 6/22/20, at 2-4, 6-7 (citations omitted).

      Appellant was arrested and charged with burglary, conspiracy to commit

murder/robbery, and other crimes not at issue in this appeal.         Ultimately

Appellant and co-defendant Holden elected to waive their rights to a trial by

jury and proceeded to a bench trial at the conclusion of which Appellant was

convicted of burglary and conspiracy to commit burglary. Prior to sentencing,

Appellant filed a motion for extraordinary relief, which resulted in the grant of

a judgment of acquittal on the conspiracy count on the basis that the

Commonwealth had only listed murder and robbery as the objectives of the

conspiracy alleged in the criminal information.      Thereafter, Appellant was

sentenced as indicated above.

      Appellant filed a timely post-sentence motion, which was promptly

denied. Appellant thereafter filed a timely notice of appeal, and both Appellant

and the trial court complied with Pa.R.A.P. 1925.       Appellant presents the

following questions for our consideration:

      [1.] Whether the court wrongly convicted [A]ppellant of
      burglary. . . when he lived in the house, he was found not guilty
      of conspiracy . . . and there was no evidence Appellant was in the
      residence at the time the crime was committed.

      [2.] Whether the verdict was against the sufficiency of the
      evidence to convict [A]ppellant of burglary. . . when he had
      privilege to be in the residence in question, [he] was not present
      at the time of the crime, and [he] was found not guilty of
      conspiracy . . . .

                                      -4-
J-S05010-21



      [3.] Whether the verdict was against the weight of the evidence
      to convict [A]ppellant of burglary . . . when he had privilege to be
      in the residence in question, [he] was not present at the time of
      the crime, and [he] was found not guilty of conspiracy. . . .

      [4.] Whether the court abused its discretion when it sentenced
      [A]ppellant to [six]-[twelve] years SCI.

Appellant’s brief at 5 (unnecessary capitalization omitted).

      We begin with a review of the applicable legal principles.

      In reviewing the sufficiency of the evidence, we must determine
      whether the evidence admitted at trial and all reasonable
      inferences drawn therefrom, viewed in the light most favorable to
      the Commonwealth as verdict winner, were sufficient to prove
      every element of the offense beyond a reasonable doubt. [T]he
      facts and circumstances established by the Commonwealth need
      not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence.

Commonwealth v. Williams, 176 A.3d 298, 305-06 (Pa.Super. 2017)

(citations and quotation marks omitted).

      Appellant was convicted of burglary under 18 Pa.C.S. § 3205(a), which

provides as follows, in pertinent part:

      A person commits the offense of burglary if, with the intent to
      commit a crime therein, the person:

         (1)(i) enters a building or occupied structure, or separately
         secured or occupied portion thereof, that is adapted for
         overnight accommodations in which at the time of the offense
         any person is present and the person commits, attempts or
         threatens to commit a bodily injury crime therein[.]




                                     -5-
J-S05010-21


18 Pa.C.S. § 3502(a)(1)(i).        “To sustain a burglary conviction, the

Commonwealth is required to prove beyond a reasonable doubt that the

offender entered the premises with the contemporaneous intent of committing

a crime therein, at a time when he or she was not licensed or privileged to

enter.” Commonwealth v. Jacoby, 170 A.3d 1065, 1078 (Pa. 2017). A

burglary is complete the moment the residence is entered.             See, e.g.,

Commonwealth v. Tavarez, 174 A.3d 7, 13 (Pa.Super. 2017).

     The trial court acknowledges that the Commonwealth did not prove that

Appellant entered the apartment with Holden to commit the theft therein. See

Trial Court Opinion, 6/22/20, at 10.      The question before us is whether

Appellant nonetheless may be found culpable for the crime. Along these lines,

this appeal implicates questions of both conspiracy liability and accomplice

liability. Regarding the former, we have explained:

     The essence of a criminal conspiracy is a common understanding,
     no matter how it came into being, that a particular criminal
     objective be accomplished. Therefore, a conviction for conspiracy
     requires proof of the existence of a shared criminal intent. An
     explicit or formal agreement to commit crimes can seldom, if ever,
     be proved and it need not be, for proof of a criminal partnership
     is almost invariably extracted from the circumstances that attend
     its activities. Thus, a conspiracy may be inferred where it is
     demonstrated that the relation, conduct, or circumstances of the
     parties, and the overt acts of the co-conspirators sufficiently prove
     the formation of a criminal confederation. The conduct of the
     parties and the circumstances surrounding their conduct may
     create a web of evidence linking the accused to the alleged
     conspiracy beyond a reasonable doubt. Even if the conspirator
     did not act as a principal in committing the underlying crime, [he]
     is still criminally liable for the actions of his co-conspirators taken
     in furtherance of the conspiracy.


                                      -6-
J-S05010-21


Commonwealth v. Gross, 232 A.3d 819, 839 (Pa.Super. 2020) (en banc)

(cleaned up). On the other hand,

       An accomplice is equally criminally liable for the acts of another if
       the accomplice acts with the intent of promoting or facilitating the
       commission of an offense and agrees, aids, or attempts to aid such
       other person in either planning or committing that offense. Unlike
       conspiracy, the term “commission of the offense” in the
       accomplice context focuses on the conduct of the accomplice, not
       the result of the offense. . . . Accomplice liability simply requires
       the defendant to have the mental state necessary for the
       commission of the crime, i.e., aiding the principal.

Id. at 840 (cleaned up). See also 18 Pa.C.S. § 306.1

       With these principles in mind, we consider the merits of Appellant’s

appellate issues.     We begin by noting that Appellant does not contend, in


____________________________________________


1The   complicity liability statute provides, in relevant part:

       (b) Conduct of another.--A person is legally accountable for the
       conduct of another person when:

              ....

              (3) he is an accomplice of such other person in the
              commission of the offense.

       (c) Accomplice defined.--A person is an accomplice of another
       person in the commission of an offense if:

              (1) with the intent of promoting or facilitating the
              commission of the offense, he:

                     (i) solicits such other person to commit it; or

                     (ii) aids or agrees or attempts to aid such other person
                     in planning or committing it[.]

18 Pa.C.S. § 306.

                                           -7-
J-S05010-21


relation to any of his arguments, that the evidence was insufficient to

establish: (1) that Holder committed the burglary; (2) that Appellant

conspired with Holder to commit the burglary; or (3) that Appellant acted as

Holder’s accomplice in committing the burglary.

      Rather, Appellant’s claims, including his sentencing challenge, are

wholly based upon the notion that his acquittal on the separate conspiracy

charge means that his burglary conviction and sentence cannot stand unless

the evidence at trial established that he himself committed each of the

elements of that crime.    See Appellant’s brief at 12 (arguing his burglary

conviction should be overturned because the not guilty verdict as to conspiracy

means he cannot be found guilty of burglarizing a residence he had permission

to be in and that he did not enter at or near the time of the crime); id. at 14

(arguing the evidence was insufficient to sustain his burglary conviction

because the Commonwealth did not prove that he “entered the residence

during the critical time frame”); id. at 15 (same as to weight of the evidence);

id. at 17 (“[A]ppellant received a 6-12 sentence for a crime he did not commit.

. . . The sentence would be a legal sentence if [Appellant] was guilty of the

crime charged, which he was not.”).

      Thus, the resolution of all of Appellant’s questions hinges upon a single

issue: whether his acquittal of the conspiracy charge precluded the imposition

of any liability upon him for the actions of co-defendant Holder in committing

the burglary. For the following reasons, we conclude that it did not.


                                      -8-
J-S05010-21


       First, this Court has expressly held that, where there is evidence in the

record to establish that a conspiracy existed, the defendant may properly be

held liable on a theory of conspiracy liability for a substantive crime committed

in furtherance of the conspiracy even where the fact-finder finds the defendant

not guilty of the separate conspiracy charge. In Commonwealth v. King,

990 A.2d 1172 (Pa.Super. 2010), King was charged with murder, robbery,

and conspiracy in connection with the death of a victim shot by King’s alleged

co-conspirator. The jury found King guilty of murder, but acquitted him of

robbery and conspiracy. On appeal, King argued, inter alia, that the evidence

was insufficient to sustain his murder conviction because it did not establish

that he acted as the shooter’s accomplice. This Court ruled that it “need not

address the question of accomplice liability because the evidence was

sufficient to support the conviction under conspiratorial liability.” Id. at 1177.

       This Court reiterated the well-settled principles of conspiracy liability

discussed supra, and discussed the evidence that demonstrated that King

agreed with the shooter to commit the robbery in question, that King knew

that the shooter had a gun, and that the shooting was a probable result of the

robbery. Id. at 1179. Hence, we held King was liable for his co-conspirator’s

murder.      We went on to illuminate that King’s acquittal on the separate

conspiracy count did not preclude a murder conviction premised on conspiracy

liability:

            We are quite aware the jury acquitted [King] of the
       conspiracy charge. The acquittal on that count and the jury’s

                                      -9-
J-S05010-21


      reasons for it are of no moment to us. Because the evidence of
      record was sufficient to establish conspiratorial liability and
      conspiratorial liability was a legally sufficient theory which could
      be applied to the murder charge, there is no basis to disturb
      [King]’s conviction.      Simply put, the jury had a sufficient
      evidentiary basis upon which to conclude [King] was liable for
      third degree murder as a co-conspirator. We do not know, and
      cannot care, why the jury acquitted him of conspiracy. Therefore,
      his sufficiency claim fails.

Id. at 1179 (footnote omitted).

      In the instant case, we do know why Appellant’s guilty verdict for

conspiracy to commit burglary was reversed: because it was not charged by

the Commonwealth in the information. See N.T., Sentencing, 2/12/21 at 17-

20 (“I can’t convict someone for a charge in which they’re not charged. The

Commonwealth chose what crimes to put on those bills and they did not

include burglary, so the motion is granted to that extent.”). The acquittal was

not based upon a dearth of evidence that Appellant reached an agreement

with Holder to commit the robbery.         In any event, the mere fact that

Appellant’s conviction for the inchoate conspiracy charge was reversed

precludes neither conspiracy nor accomplice liability for the burglary. See

King, supra at 1179; Commonwealth v. Tolbert, 670 A.2d 1172, 1185

(Pa.Super. 1995) (holding acquittal of conspiracy charge did not preclude

Commonwealth from pursuing a theory of accomplice liability on retrial).

      Second, the evidence offered at trial was sufficient to establish

Appellant’s liability either as a co-conspirator or as an accomplice for Holder’s




                                     - 10 -
J-S05010-21


unauthorized entry into the apartment with the intent to commit a crime

therein. As the trial court explained:

      [T]his court’s guilty verdict was reached on the strength of
      overwhelming evidence demonstrating [Appellant]’s culpability as
      both a conspirator and an accomplice. Data extracted from
      [Appellant]’s cell phone and nearby cell towers showed that,
      although he informed [his paramour] Noland that he was
      returning home as they left the apartment at 8029 Erdrick Street
      prior to the burglary, [Appellant] remained in the immediate
      vicinity of the residence.    At that time, [Appellant] began
      communicating with Holder, an individual for whom he had no
      record of prior phone communications. Nonetheless, as evidence
      extracted    from   Holder’s    ankle  monitor   shows,    after
      communicating with [Appellant], Holder travelled across the city
      to [Appellant]’s location.     There, video cameras captured
      [Appellant] escorting Holder and another individual to the
      apartment.

            This court agrees with [Appellant]’s assertion that the
      Commonwealth failed to present any evidence indicating that he
      was present in the home at the time of the burglary. However,
      both fingerprint evidence recovered from [the residence] and GPS
      monitoring from [Holder’s] ankle monitor unequivocally
      demonstrate that Holder entered the home at approximately 9:35
      p.m.    The object of the instant conspiracy, burglary, was
      completed once Holder stepped foot inside the abode.

             While the Commonwealth could not prove that [Appellant]
      was in the home at the time of the burglary, and certain video
      evidence seems to show that [Appellant] left the area of Erdrick
      and Welsh Streets four minutes before the instant homicide, his
      role as the mastermind of the instant burglary cannot be
      diminished. Due to his relationships with both Noland and the
      decedent, [Appellant] clearly knew that Vance kept a safe in
      Nolan’s closet and that the decedent, due to his status as low-
      level narcotics dealer, likely kept narcotics and cash inside his
      backpack. Importantly, Holder had no connection to anyone in
      the home save for [Appellant], and only began to travel to the
      location after [Appellant] directed him to the home and informed
      him of the valuables contained within.




                                    - 11 -
J-S05010-21


            Once inside the home, Holder ransacked the safe, leaving
     his fingerprint on a box of ammunition and the remainder of its
     contents strewed across the bedroom.          After shooting the
     decedent once in the head, Holder escaped from the apartment
     with the decedent’s backpack. GPS monitoring data demonstrated
     that Holder was only in the home for a brief period of time, and
     his actions therein demonstrated a familiarity with the apartment
     that could have only been provided through [Appellant]’s direction
     and description of the abode. As the fact-finder tasked with
     analyzing this evidence, this court was correct to conclude that
     [Appellant] directed Holder to the home for the purpose of
     burglary, thereby soliciting Holder to remove any items he
     deemed sufficiently valuable. The evidence presented at trial was
     therefore sufficient to support the burglary conviction, and the
     instant claim fails.

Trial Court Opinion, 6/22/20, at 10-11 (unnecessary capitalization omitted).

     We agree with the trial court’s assessment.       The Commonwealth’s

evidence, and reasonable inferences therefrom, support both the findings that

Appellant reached an agreement with Holder that Holder would enter the

apartment to commit a crime therein, and that Appellant actively participated

in the burglary by guiding Holder to the apartment and informing him where

to locate the items of value. Consequently, Appellant was properly convicted

pursuant to either conspiracy or accomplice liability. Accord King, supra at

1179 (affirming murder conviction on conspiracy theory where co-conspirator

shot victim in course of committing robbery that defendant had agreed to

arrange and share proceeds from); Commonwealth v. Lambert, 795 A.2d

1010, 1024 (Pa.Super. 2002) (holding defendant guilty of burglary though

accomplice liability where defendant drove co-defendant to the scene, waited

outside during the burglary, then drove co-defendant away afterwards).


                                   - 12 -
J-S05010-21


      As Appellant makes no attack on his conviction or sentence apart from

his argument that he did not commit the burglary and could not be liable for

Holder’s doing so, he is entitled to no relief on any of his appellate issues.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2021




                                     - 13 -